In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-202V
                                   Filed: September 22, 2016
                                         UNPUBLISHED

****************************
LU ANN KENDRICK,                          *
                                          *
                     Petitioner,          *      Joint Stipulation on Damages;
v.                                        *      Influenza (“Flu”) Vaccine;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn Greene, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On February 10, 2016, Lu Ann Kendrick (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered from right
shoulder injuries which were caused in fact by the influenza vaccination she received on
December 2, 2014. Petition at 1, ¶¶ 2, 11; see also Stipulation, filed Sept. 21, 2016, at
¶¶ 1-2, 4. Petitioner further alleges that she received the vaccination in the United
States, continues to suffer the residual effects of her injuries, and petitioner has never
received a prior award or settlement for her injuries alleged as vaccine caused. Petition
at ¶¶ 2, 10, 12; see also Stipulation at ¶¶ 3-5. “Respondent denies that the flu vaccine
caused petitioner’s alleged SIRVA or any other injury or her current condition.”
Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on September 21, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $50,000.00, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.
                                                    2
Case 1:16-vv-00202-UNJ Document 17 Filed 09/21/16 Page 1 of 5
Case 1:16-vv-00202-UNJ Document 17 Filed 09/21/16 Page 2 of 5
Case 1:16-vv-00202-UNJ Document 17 Filed 09/21/16 Page 3 of 5
Case 1:16-vv-00202-UNJ Document 17 Filed 09/21/16 Page 4 of 5
Case 1:16-vv-00202-UNJ Document 17 Filed 09/21/16 Page 5 of 5